Case 1:12-cv-01466-ALC Document 50 Filed 08/26/19 Page 1 of 1

 
  

    

CORE

ASe
AUG 26 C0t9

   

     
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEES a a ee eS Ge co x
UNITED STATES OF AMERICA, STATE
OF NEW YORK
ex rel. Clifford Weiner,
Plaintiff,
12 Civ. 1466(ALC)
- against - ORDER

SIEMENS AG, SIEMENS CORPORATION,

SIEMENS INDUSTRY, SIEMENS

SCHLESINGER ELECTRIC, LLC, JOHN r vy

DOES 1-100 and JANE DOE TECTRONICALLY FILED
CORPORATIONS 1-100,

Defendant.

ANDREW L. CARTER, JR., United States District Judge:
IT IS ORDERED that the seal on this case be extended an
additional forty-five (45) days from December 2, 2013 to January

16, 2014.

IT IS FURTHER ORDERED that a Status Conference is scheduled
on this matter for Monday, January 6, 2014 at 2:30 pm. The
parties shall appear in person at the Thurgood Marshall United

States Courthouse, 40 Foley Square, Courtroom 1306.

Dated: New York, New York
December 4, 2013

SO ORDERED. (rede 7 C9

~ Andrew L. Carter,
United States vd eed are Judge

 

 
